Title: 1783 Paris April 27. 1783.
From: Adams, John
To: 


       Mr. Hartley met Mr. Franklin, Laurens, Jay and me, at my Lodgings, and shewed Us an Instruction under the Kings Privy Seal, and signed George Rex, in which his Majesty recites that he had appointed Mr. Hartley his Minister Plenipotentiary to treat with Us &c.
       The American Ministers unanimously required a Commission under the great Seal, and promising to ratify what he should do.—Mr. Hartley was chagrin’d.
       Much Conversation passed, which might as well have been spared. Mr. Hartley was as copious as usual. I called on Mr. Jay in the Evening and We agreed to meet at my House next Morning at 10.
      